Citation Nr: 0310529	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  00-11 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for shortness of 
breath, to include as secondary to asbestos exposure.

3.  Entitlement to service connection for residuals of flash 
burns to the eyes.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1973 to 
September 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 1999 and January 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO) which denied the benefit 
sought on appeal.

The Board also notes that, in a January 2002 Board decision, 
the issue of entitlement to service connection for rheumatoid 
arthritis was remanded for additional development.  This was 
accomplished to the extent possible and the case has now been 
returned to the Board for adjudication.

The issues of entitlement to service connection for residuals 
of flash burns to the eyes, bilateral hearing loss, and 
shortness of breath, to include as secondary to asbestos 
exposure, will be addressed by the Board in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  During service, the veteran was diagnosed with 
tendonitis.

3.  Many years following service, the veteran was diagnosed 
with rheumatoid arthritis.

4.  The veteran's current rheumatoid arthritis is not 
causally or etiologically related to his active service.


CONCLUSION OF LAW

Rheumatoid arthritis was not incurred or aggravated during 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1132, 1137, 1153 5103A, 
5107(b), 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decisions, 
the statement of the case, and supplemental statement of the 
case issued in connection with the veteran's appeal, as well 
as additional correspondence to the veteran, have notified 
him of the evidence considered, the pertinent laws and 
regulations, and the reason that his claim was denied.  The 
RO indicated that it would review the information of record 
and determine what additional information is needed to 
process the veteran's claim.  The RO also informed the 
veteran of what the evidence must show in order to grant 
service connection, as well as provided a detailed 
explanation of why the requested benefit was not granted.  In 
addition, the rating decisions, statement of the case, and 
supplemental statement of the case included the criteria for 
granting service connection, as well as other regulations 
pertaining to his claim.  Similarly, an April 2002 letter to 
the veteran, from the RO, and the January 2003 supplemental 
statement of the case notified the veteran of the provisions 
of the VCAA, the kind of information needed from him, and 
what he could do to help his claim, as well as the VA's 
responsibilities in obtaining evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain).  
Accordingly, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained.  In addition, the veteran 
was afforded a VA examination.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.   In addition, a veteran is entitled to 
a presumption of service connection where a veteran has 
served continuously for 90 days and a chronic disability, 
such as arthritis, is manifested to a degree of 10 percent or 
more within one year of service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

The pertinent medical evidence of record consists of the 
veteran's service medical records, private medical records, 
VA medical records, and a VA examination report, with 
addendum.

The veteran's September 1973 Report of Medical History for 
purposes of enlistment indicates that the veteran denied 
experiencing swollen or painful joints, arthritis, bone or 
joint deformity, and painful shoulders or back.  The 
contemporaneous Report of Medical Examination indicates that 
clinical evaluation of the veteran's extremities, spine, and 
musculoskeletal system was normal.  

Service medical records dated January 1974 show that the 
veteran was treated for pain on use of his right arm, with 
some crepitus on flexion and extension of the wrist due to 
tendonitis.  An x-ray of the right forearm was normal.  Light 
duty was recommended.

In November 1974, the veteran was treated for an abrasion of 
the anterior right wrist while handling sheet metal.

A January 1975 service medical record shows that the veteran 
was treated for swelling of his left ankle.  An x-ray was 
within normal limits.

The veteran's September 1976 Report of Medical Examination 
for purposes of separation indicates that clinical evaluation 
of the veteran's extremities, spine, and musculoskeletal 
system was normal.  

Treatment notes from W. S. Irvin, M.D. of the Boone Clinic 
dated from 1982 to 1983 indicate that the veteran was treated 
for shoulder pain, swelling of the hand and wrists, and 
numbness in the right middle finger.  He also had complaints 
of low back, hip, and groin pain, without any swelling, and 
morning stiffness.  Physical findings were "modest."  A 
history of a fracture of the fifth metacarpal of the right 
hand was noted.  A family history of arthritis was noted.  A 
November 1982 letter from R. Hyatt, M.D. to Dr. Irvin 
indicated that the veteran was treated for shoulder and wrist 
pain, which was diagnosed as polytendonitis.   Dr. Hyatt also 
indicated that polytendonitis could occur post viral 
infection, or be the "forerunner of frank rheumatoid 
arthritis or other connective tissue disease", but that the 
veteran had no evidence of rheumatoid arthritis.   
Fibromyalgia was noted as a possible cause for his multiple 
arthralgias in March 1983.  

A June 1987 record from Dr. Irvin indicates that the 
veteran's rheumatoid arthritis was first diagnosed in 1984 
and that the veteran had a strong family history for 
arthritis and an uncle with rheumatoid arthritis.  Dr. Irvin 
noted that the veteran broke his left arm in 1984 and 
suffered a permanent radial nerve injury with residual damage 
to the radial nerve, resulting in palsy and weakness of the 
dorsiflexors of the wrist, with numbness on the dorsal aspect 
of the left distal upper extremity from the elbow to the top 
of the hand.  Examination showed decreased range of motion in 
the shoulders, 2+ deep tendon reflexes, and synovial 
thickening in the metacarpophalangeal (MCP) joints and 
proximal interphalangeal (PIP) joints.  Grip strength was 
reduced.  Range of motion of the knees and ankles was normal.  
Dr. Levin concluded that the veteran had active rheumatoid 
arthritis with some limitation of joint range of motion.

An August 1991 record from Dr. Irvin indicates that the 
veteran had morning stiffness and swelling of the wrists.

A March 1992 letter from H. Kell Yang, M.D. states that the 
veteran had a history of rheumatoid arthritis.

An August 1992 record from Dr. Irvin indicates that he 
dislocated his thumb a year earlier.  An August 1993 record 
indicates that the veteran's brother also had rheumatoid 
arthritis.  A 1996 record indicates that the veteran 
underwent surgery on his left elbow in 1984 due to a go-cart 
accident.  During the various relevant examinations, the 
veteran had a swollen right knee, a nodule on his right 
elbow, hip pain, and synovitis of the wrist, hands, and 
ankles.  He also experienced numbing of the right hand and 
sweaty palms.

Treatment notes dated at various intervals during 1998 from 
Dr. Irvin indicate that the veteran had severe, progressive 
hand and foot rheumatoid arthritis.    Examination showed 
pain on range of motion of the shoulders and synovitis at the 
wrists, elbows, and feet.  There was also swelling of the 
right wrist and hand, and badly misshapen feet.

A March 1999 treatment note from Dr. Irvin indicates that the 
veteran had rheumatoid arthritis and Sjogren's syndrome.  He 
had a catch in his left shoulder, but otherwise good range of 
motion.  

May 1999 to June 1999 private medical records from J. Havey, 
M.D. indicate that the veteran had a history of rheumatoid 
arthritis and bilateral bunions.  He was also noted as having 
severe deformities of his hands due to his arthritis.  
Examination, including x-rays, showed severe degenerative 
changes of the metatarsophalangeal (MTP) joints with severe 
hallux valgus and bunion formation on the great toes 
bilaterally and dislocated fixed deformities of the second, 
third, and fourth toes bilaterally.  As a result, the veteran 
underwent a fusion of the first MTP joints and metatarsal 
head resections of the lateral four toes with a tenotomy of 
the extensor tendon and pinning of the MTP joints in June 
1999.  Following surgery, the impression was status-post 
arthrodesis of the first MTP joint of the great toe on the 
right and metatarsal head resections of the lateral four 
toes.  Treatment notes indicate that the surgery went well, 
and that his wounds were well healed. 

A July 1999 treatment record from Dr. Irvin indicates that 
the veteran had mild morning stiffness, rheumatoid arthritis, 
and that the veteran was status postoperative of his right 
foot.  Examination showed palmar erythema, periungual 
erythema, and 1+ synovitis at the wrists, 2+ synovitis at the 
MCP joints and PIP joints, and borderline synovitis at the 
distal interphalangeal (DIP) joints.

September to November 1999 VA medical records indicate that 
the veteran received prescription painkillers for his 
rheumatoid arthritis.

Additional VA medical records, dated February 2000 through 
January 2002, indicate that the veteran had a long history of 
rheumatoid arthritis, with severe deformities.  The records 
also noted that the veteran had long-term narcotic use for 
pain.

An August 2001 VA treatment record shows treatment for left 
foot cellulitis.  A diagnosis of severe deforming rheumatoid 
arthritis was also noted.  

A June 2002 VA medical record shows complaints of diffuse 
joint pains and increasing lower back pain.  Examination 
showed deformed joints in the hands and wrists.  The 
diagnosis was rheumatoid arthritis.

A July 2002 VA medical record indicates that the veteran had 
chronic synovitis, chronic deformities of the hands and 
wrists, and a severe deformity of the left foot due to his 
rheumatoid arthritis.
 
A September 2002 VA medical record indicates that the veteran 
was seen for an assessment of self-care needs due to 
dysfunctional hands as a result of rheumatoid arthritis.

In September 2002, the veteran was afforded a VA examination 
pursuant to the January 2002 Board remand.  According to the 
report, the veteran's claims file was reviewed.  The veteran 
complained of bilateral shoulder pain, which he reported 
began while he was in the service and was diagnosed as 
tendonitis.  He also complained of pain over all of his 
joints, except his spine, and morning stiffness, but that his 
medication controlled the pain.  He also reported that he did 
not require continuous treatment for his shoulders during 
service because it was not severe, but that he began 
experiencing fatigue of the shoulders while working in a 
muffler shop after his service.  He related that he was 
diagnosed with rheumatoid arthritis in 1984, that had left 
radial nerve surgery due to an accident in 1984, and that he 
underwent reconstructive surgery of the right foot due to a 
deformity caused by his rheumatoid arthritis.

Physical examination showed that the veteran had good 
posture, but walked with a mild limp.  There was no redness 
or swelling of the hip joints, flexion was limited by pain at 
the hip joint, and there was no fatigability upon repetition.  
There was local tenderness at the right hip joint.  There was 
no swelling or redness of the knee joints, with full range of 
motion, and without evidence of joint instability or 
tenderness.  There was also no redness or swelling of the 
ankles, with full range of motion and no fatigability.  There 
was tenderness of the left big toe deformity at the 
metatarsophalangeal joint, without varus or valgus deformity.  
In addition, there was no swelling or redness of the shoulder 
joints, but there was mild tenderness and fatigability at the 
right shoulder and limitation of motion due to pain.  There 
was no tenderness, redness, or swelling of the elbows.  There 
was deformity of the right wrist, and swelling of both 
wrists, without redness, fatigability, or tenderness.  Muscle 
strength was full and symmetrical in the quadriceps, biceps, 
and triceps, but the veteran could not grasp fully.  The 
diagnoses were severe and progressive arthritis and 
tendonitis, based on history.  The VA examiner opined that 
the veteran's tendonitis was not likely related to the 
veteran's rheumatoid arthritis.

An October 2002 VA medical record shows that the veteran was 
treated for osteomyelitis of the first metatarsal phalanx and 
the metatarsal, as well as his rheumatoid arthritis and 
hallux valgus.  

A November 2002 medical opinion by the VA examiner, in order 
to clarify the September 2002 VA examination, noted that the 
veteran was diagnosed with rheumatoid arthritis in 1984 and 
that the veteran had a family history of rheumatoid 
arthritis.  The examiner opined that the veteran's reports of 
fatigue of his shoulder joints after service while working at 
a muffler shop was likely related to the nature of his job 
and the repetitive shoulder movement required.  The VA 
examiner noted that rheumatoid arthritis usually has its 
onset a year before a diagnosis, with vague symptoms of 
weakness and fatigue.  The VA examiner therefore opined that 
whatever complaints the veteran had during his service were 
not related to or early symptoms of rheumatoid arthritis, as 
there were 8 years between his discharge and his diagnosis of 
rheumatoid arthritis.  The VA examiner concluded that it was 
unlikely that any disease or injury experienced during 
service would have contributed to his rheumatoid arthritis.  

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for 
rheumatoid arthritis.  See 38 U.S.C.A. §§ 1110, 1131 (an 
award of service connection requires that the veteran incur a 
disease or disability during service).   While the Board 
acknowledges that the veteran was treated for tendonitis and 
left ankle swelling during his service, the medical evidence 
of record clearly indicates that the veteran's rheumatoid 
arthritis was first manifest following service.  In this 
regard, the Board notes that the veteran's service medical 
records were negative for complaints, treatment, or diagnoses 
related to arthritis.  Moreover, as the VA examiner noted, 
and the medical evidence confirms, the veteran was not 
diagnosed with rheumatoid arthritis until 1984, approximately 
8 years after his discharge from service.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).   See also 38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, the VA examiner 
clearly stated that the veteran's tendonitis and complaints 
in service were unrelated to his rheumatoid arthritis and 
noted that the veteran's initial post-service complaints were 
related to the nature of his job, and were not symptoms of 
rheumatoid arthritis.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  The Board finds that 
the opinion by the VA examiner, which was based on review of 
the entire evidentiary record, consideration of the veteran's 
assertions and history, and examination of the veteran to be 
persuasive.  

In short, the veteran has not provided any evidence, other 
than his statements, demonstrating that he had rheumatoid 
arthritis during service, nor has he provided any evidence 
otherwise linking his current rheumatoid arthritis to his 
active service.  As a causal link between the veteran's 
current rheumatoid arthritis and his service has not been 
established, and because the veteran is a layperson without 
medical training or expertise, his contentions do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions or 
evidence of causation, as it requires medical knowledge).  
Accordingly, without competent medical evidence of a causal 
link between the veteran's rheumatoid arthritis and the 
veteran's active service, the Board finds that the veteran is 
not entitled to service connection for rheumatoid arthritis.   

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for rheumatoid arthritis.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.


ORDER

Service connection for rheumatoid arthritis is denied.


REMAND

With respect to the issues of entitlement to service 
connection for flash burns to the eyes, bilateral hearing 
loss, and shortness of breath, to include as secondary to 
asbestos exposure, the RO, in October 1999 and January 2000, 
notified the veteran that service connection for flash burns 
to the eyes, bilateral hearing loss, and shortness of breath 
were denied.  In a statement attached to the veteran's April 
2000 VA Form 9 (Appeal to the Board of Veterans' Appeals), he 
reasserted his entitlement to service connection for these 
disorders, which the Board construes as a notice of 
disagreement with the RO's decision to deny him service 
connection for flash burns to the eyes, bilateral hearing 
loss, and shortness of breath, to include as secondary to 
asbestos exposure.  The Board notes that the RO failed to 
construe the veteran's statement as timely notices of 
disagreement and a statement of the case was not issued to 
the veteran regarding these claims.  In the past, the Board 
has referred such matters back to the RO for appropriate 
action.  However, the U.S. Court of Appeals for Veterans 
Claims (Court) has indicated that the proper action is to 
remand the issues back to the RO for appropriate action.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999) ("Thus, 
the next step was for the RO to issue [a statement of the 
case] on the denial of the [ ] claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that [statement of the case].").

Therefore, in order to comply with the Court's holding in 
Manlincon and to give the appellant every consideration with 
regard to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  Accordingly, 
this case is REMANDED for the following action:

The RO should issue a statement of the 
case on the issues of entitlement to 
service connection for flash burns to the 
eyes, bilateral hearing loss, and 
shortness of breath, to include as 
secondary to asbestos exposure.  The 
veteran should be clearly advised of the 
need to file a timely substantive appeal 
within 60 days of issuance of the 
statement of the case, if the veteran 
wishes to appeal those determinations.



The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

